               Case 3:19-cv-06131-RJB Document 14 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        EMANUEL LEONARD FINCH, SR,                             CASE NO. 19-6131 RJB-TLF
11
                                   Plaintiff,                  ORDER DENYING MOTION
12              v.
13      UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF
14      WASHINGTON AT TACOMA,
15                                 Defendant.

16

17
            THIS MATTER comes before the Court on the Plaintiff’s Motion for Refund of Filing
18
     Fee. Dkt. 13. The Court has considered the pleadings filed regarding the motion and the
19
     remaining file.
20
            The Plaintiff, a pro se prisoner, filed this civil rights case and application to proceed in
21
     forma pauperis (“IFP”) pursuant to 28 U.S.C. §1915 on November 25, 2019. Dkt. 1. His
22
     application to proceed IFP was granted. Dkt. 7. The Plaintiff later moved to voluntarily dismiss
23
     his case. Dkt. 10. The motion was granted, the case was dismissed and closed. Dkt. 12. The
24


     ORDER DENYING MOTION - 1
               Case 3:19-cv-06131-RJB Document 14 Filed 12/07/20 Page 2 of 2




 1   Plaintiff now moves for a refund of his filing fee in this case. Dkt. 13. The Plaintiff also asserts

 2   that he has overpaid $11.00 in Finch v. Graham, U.S. District Court for the Western District of

 3   Washington case number 3:15-cv-5305 RBL (“Graham”). Id.

 4           Refund of Filing Fee in this Case. “Under 28 U.S.C. § 1915, prisoner litigants are

 5   required to pay court filing fees, although financially qualified prisoners may pay the fees in

 6   increments.” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015).

 7           The Plaintiff’s motion for a refund of his filing fee (Dkt. 13) should be denied. The

 8   Plaintiff filed this case. His decision to later voluntarily dismiss it does not relieve him of the

 9   obligation to pay the filing fee. See 28 U.S.C. § 1915(b)(1)(“if a prisoner brings a civil action or

10   files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing

11   fee”). His motion should be denied.

12           Alleged Overpayment of $11.00 in Graham. A separate order will be entered in that

13   case.

14           IT IS SO ORDERED.

15           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17           Dated this 7th day of December, 2020.

18

19
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
20

21

22

23

24


     ORDER DENYING MOTION - 2
